its*    >              '                                                               COURT OF CRIMINAL APPEALS
            FILED IN                                                                                     AUSTIN, TEXAS
COURT OF CRIMINALAPPEALS                                                            Transmitted 1/12/2015 12:00:00 AM
                                                                                        Accepted 1/16/2015 2:41:45 PM
                                                   No. PD-1292-14                                        ABEL ACC°I™
       abelacosta, clerk              Court of Appeals No. 03-12-00582-CR


            CANDELARIO CERDA, JR                          §             IN THE TEXAS COURT OF
                                                          §
                                                          §             CRIMINAL APPEALS
                                                          §
            THE STATE OF TEXAS                            §             AT AUSTIN, TEXAS


                   PETITIONER'S 3rd MOTION FOREXTENSIONOFTIME TO FILE
                                 PETITION FOR DISCRETIONARY REVIEW


            TO THE HONORABLE JUSTICES OF SAID COURT:
            Comes now Candelario Cerda, Jr.. the Petitioner in this cause and he begs the Court to
            grant this extension of time to file PDR.

                  The deadline for filing Appellant's petition for discretionary review with the
            Court was 27 December 2014. Appellant's request for an extension is based upon the
            inability of his undersigned attorney to complete the project due to illness and conduct
            the research onthe issues raised by thetrial of thecase in a timely fashion. Said attorney
            would further show that he has now completed Appellant's petition, and that it is being
            submitted contemporaneously with this motion. This is Appellant's Third request for an
            extension of time.



                                                        I.
                    Petitioner has been convicted of the felony offense of Sexual AssaultofMinor, 2
            counts. Petitioner was assessed a sentence of 10years imprisonment on each countwhich
            the Court then ordered be served consecutively.

                  The Third District Court of Appeals issued an unpublished decision in this case
            on August 22,2014 in Candelario Cerda, Jr. v. State of Texas, 03-12-00582-CR
            Tex.App.Austin (August 22, 2014). Petitioner did not file a Motion for PanelRehearing
            atthe 3rd Court ofAppeals.

                                                        II.
                    The undersigned counsel is continuing hispro bono representation from direct
            appeal, but was not able to complete the Petition for Discretionary Review until today.

                   (A) Counsel suffered a relapse ofthe Flu around 19 December 2014 and fever
                   broke on 29 December 2014.
-.   .- V




                   (B) Petitioner was preparing for Jury Trial in State v. Gene Vela in
                   Travis County 13-206561 and 13-302329. This is a complicated Officer Involved
                   Shooting case where more than 28 GB of data is received in discovery. Trial is
                   expected to last at last 10 days.

                   (C) Counsel is still battling his lower back pain that arose on 15 September 2014.
                   Counsel suffers from 80% VA-rated disability for lower back injury sustained
                   from active duty Army service. Counsel got MRI for hip and back on 07 January
                   2015.




                                                    PRAYER
            WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this Court grant this
            Motion to file a Brief/ PDR in this case.




            SBN 24028272
            PO Box 201123
            Austin, TX 78720
            (512)698-2215
            email: attornev.skip.davis@gmail.com


                                         CERTIFICATE OF SERVICE

            I hereby certify that on 09 January, 2015, a copy of theabove and foregoing motion
            was served upon the Caldwell County District Attorney's Office, 201 E. San Antonio
            Street, Lockhart, TX 78644 by USPS or by email to opposing counsel
            andby United States Mail to the Prosecution Attorney at the following addrga
                           PO Box 869, Lockhart, Texas 78f